Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered.  Applicant has amended the claims to include the features of performing crystallization on a portion of the oxide semiconductor film , the portion including a microcrystalline state and Applicant  has added new claims 25-27.  New grounds 
of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 4-5, 7-9, 11-12, and 14-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka et al (US 2005/0173734 A1) in view of Yamaguchi et al (US 6,225,644 B1) and of Hoffman et al (US 2006/0197092 A1) and of Hoffman et al (US 2005/0133917 A1)(“Hoffman ‘917”)  and of Kuramachi et al (US 2011/0290310 A1)(“Kuramachi”)(Exception to the rule that a reference must be prior art(MPEP 2124)a reference cited for characteristics of a material need not be available as prior art (MPEP 2124)).
Yoshioka et al discloses a method for making a semiconductor device which includes forming a first conductive film 3 as a gate electrode (para. 0040 and Fig. 1)
Forming a first insulating film 4 over the conductive film (para. 0040 and Fig. 1)

Forming an oxide semiconductor film 5 over the first insulating film (para. 0043 and Fig. 1)

Forming a source and drain electrode, the top surface of the oxide semiconductor film between the source and drain electrode (para. 0046 and Fig. 1).

Yamaguchi et al disclose thin film transistors (TFT) (col. 1, lines 7-36) and a channel etch in order to reduce resistance by removing etch residues (col. 2, lines 44-53) and Yamaguchi et al also disclose etching of the semiconductor layer after the patterning of the source/drain electrodes in order to prevent shorting (col. 2, lines 54-67 and col. 3, lines 1-13). The thickness of the channel layer between the source and drain electrodes are reduced to a thickness thinner than the thickness of the channel material under the source and drain electrodes (Fig. 3a-3d and col. 2, lines 3-53).
Hoffman et al discloses a TFT in which the channel region is a metal oxide, for example including zinc oxide or gallium oxide or indium oxide (para. 0030 and 0041) and in which a first metal oxide film 720 is formed as the semiconductor layer (para. 0058-0059) and a second metal oxide film 740 is formed as the pixel electrode layer (para. 0062), and the films are sputtered (para. 0041, 0045, 0058), sputtering being low power and low cost (para. 0045).  Hoffman also discloses the conductive areas of the pixel electrodes 750 are formed over the gate electrodes 730 (Fig. 7, Fig. 8, and Fig. 9 show the conductive areas which are identified in para. 0059, 0060, 0061, 0062, 0064, which identify the pixel electrodes and the other conductive regions).   Hoffman ‘092 discloses combination of indium, gallium, and zinc to be the material of the channel region (para. 0030).  With respect to the limitation of over a first insulating film, Hoffman ‘092 discloses the channel is over the first insulating film, as Hoffman ‘092 discloses the indium, gallium, and zinc containing oxide semiconductor layer is deposited over the first insulating film 
In  Fig. 9 Hoffman ‘092 discloses the pixel layer 750 (para. 0062) which is a transparent film over the  dielectric  layer 740 (para. 0061) and over the first insulating layer 720 (Fig. 9 and para. 0053-0062).  
Hoffman ‘092 also discloses performing a crystallization on the oxide semiconductor film by laser annealing (para. 0033-0034 and Fig. 2), and Hoffman ‘092 also discloses that the portion which is laser treated to form the channel region  includes the region between the source and drain electrodes (para. 0034), which is a disclosure that the portion overlaps the gate electrode ( shown in Fig. 2).
Hoffman ‘917 discloses benefits of a delafossite channel (para. 0019).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the etching step disclosed by Yamaguchi et al with the method disclosed by Yoshioka et al in order to obtain the benefit of preventing shorting and reducing resistance as disclosed by Yamaguchi et al.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the steps disclosed by Hoffman et al with the method disclosed by Yoshioka et al in order to obtain the benefit of low power and low cost disclosed by Hoffman et al .

Kuramachi supports tha t delafossite material such as the material disclosed by Hoffmanis ‘917 is  a micrcrocrystalline material (para. 0062).
Re claim 4: The combination of Yoshioka et al and Hoffman et al and Yamaguchi et al disclose the transparent film is a conductive film, as Hoffman et al also disclose that the conductive layer on the interlayer dielectric is a metal oxide deposited by sputtering as stated above in the rejection of claim 2. The reasons for combining the references are the same as stated above in the rejection of claim 2.
Re claim 5:  The combination of Yoshioka and Hoffman and Yamaguchi discloses heat treatment, as Hoffman discloses laser heating the active films (para. 0028), which are the  semiconductor film.  The reasons for combining the references are the same as stated above in the rejection of claim 9.
Re claim 7: The combination of Yoshioka et al and Hoffman et al and Yamaguchi et al disclose the transparent film is a conductive film, as Hoffman et al also disclose that the layer 725 which makes up the pixel layer (para. 0062-0063) contains indium, as the pixel electrode is made up of one of the metal oxide layers, which include indium oxide (para. 0046). It would have been obvious to one of ordinary skill in the art to have been motivated to have formed the pixel electrode to include indium oxide in order to form the layer from a transparent material in order to improve aperture ratio, as Yoshioka et a disclose a display with improved aperture ratio (para. 0005).
Re claim 8: Yamaguchi et al discloses the semiconductor channel layer includes zinc, as Yamaguchi et al discloses ZnO, as stated above in the rejection of claim 2.

 Forming a first conductive film 3 as a gate electrode (para. 0040 and Fig. 1)
Forming a first insulating film 4 over the conductive film (para. 0040 and Fig. 1)

Forming an oxide semiconductor film 5 over the first insulating film (para. 0043 and Fig. 1)

Forming a source and drain electrode, the top surface of the oxide semiconductor film between the source and drain electrode (para. 0046 and Fig. 1).
Yoshioka et al is silent with respect to “is etched to have a smaller thickness than a second region of the oxide semiconductor film that is below the source electrode and the drain electrode” and with respect to forming a second insulating film over the oxide semiconductor film, source and drain electrode and forming a transparent film over the second insulating film by a sputtering method the transparent film includes metal oxide.
Yamaguchi et al disclose thin film transistors (TFT) (col. 1, lines 7-36) and a channel etch in order to reduce resistance by removing etch residues (col. 2, lines 44-53) and Yamaguchi et al also disclose etching of the semiconductor layer after the patterning of the source/drain electrodes in order to prevent shorting (col. 2, lines 54-67 and col. 3, lines 1-13). The thickness of the channel layer between the source and drain electrodes are reduced to a thickness thinner than the thickness of the channel material under the source and drain electrodes (Fig. 3a-3d and col. 2, lines 3-53).
Yamaguchi et al is silent with respect to the etch step and the sputtering of the oxide semiconductor.
Hoffman et al discloses a TFT in which the channel region is a metal oxide, for example including zinc oxide or gallium oxide or indium oxide (para. 0030 and 0041) and in which a first metal oxide film 720 is formed as the semiconductor layer (para. 0058-0059) and a second metal oxide film 740 is formed as the pixel electrode layer (para. 0062), and the films are sputtered (para. 0041, 0045, 0058), sputtering 
Hoffman et al discloses a TFT in which the channel region is a metal oxide, for example including zinc oxide or gallium oxide or indium oxide (para. 0030 and 0041) and in which a first metal oxide film 720 is formed as the semiconductor layer (para. 0058-0059) and a second metal oxide film 740 is formed as the pixel electrode layer (para. 0062), and the films are sputtered (para. 0041, 0045, 0058), sputtering being low power and low cost (para. 0045).  Hoffman also discloses the conductive areas of the pixel electrodes 750 are formed over the gate electrodes 730 (Fig. 7, Fig. 8, and Fig. 9 show the conductive areas which are identified in para. 0059, 0060, 0061, 0062, 0064, which identify the pixel electrodes and the other conductive regions).   Hoffman ‘092 discloses combination of indium, gallium, and zinc to be the material of the channel region (para. 0030).  With respect to the limitation of over a first insulating film, Hoffman ‘092 discloses the channel is over the first insulating film, as Hoffman ‘092 discloses the 
in Fig. 9 Hoffman discloses the pixel layer 750 (para. 0062) which is a transparent film over the  dielectric  layer 740 (para. 0061) and over the first insulating layer 720 (Fig. 9 and para. 0053-0062).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the etching step disclosed by Yamaguchi et al with the method disclosed by Yoshioka et al in order to obtain the benefit of preventing shorting and reducing resistance as disclosed by Yamaguchi et al.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the steps disclosed by Hoffman et al with the method disclosed by Yoshioka et al in order to obtain the benefit of low power and low cost disclosed by Hoffman.
Re claim 11: The combination of Yoshioka et al and Hoffman et al and Yamaguchi et al disclose the transparent film is a conductive film, as Hoffman et al also disclose that the conductive layer on the interlayer dielectric is a metal oxide deposited by sputtering as stated above in the rejection of claim 2. The reasons for combining the references are the same as stated above in the rejection of claim 2.

Re claim 14: The combination of Yoshioka et al and Hoffman et al and Yamaguchi et al disclose the transparent film is a conductive film, as Hoffman et al also disclose that the layer 725 which makes up the pixel layer (para. 0062-0063) contains indium, as the pixel electrode is made up of one of the metal oxide layers, which include indium oxide (para. 0046). It would have been obvious to one of ordinary skill in the art to have been motivated to have formed the pixel electrode to include indium oxide in order to form the layer from a transparent material in order to improve aperture ratio, as Yoshioka et a disclose a display with improved aperture ratio (para. 0005).
Re claim 15: Yamaguchi et al discloses the semiconductor channel layer includes zinc, as Yamaguchi et al discloses ZnO, as stated above in the rejection of claim 2.


Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka et al (US 2005/0173734 A1) in view of Yamaguchi et al (US 6,225,644 B1) and of Hoffman et al (US 2006/0197092 A1)(“Hoffman ‘092”)  and of Hoffman et al (US 2005/0133917 A1)(“Hoffman ‘917”)  and of Kuramachi et al (US 2011/0290310 A1)(“Kuramachi”)(Exception to the rule that a reference must be prior art(MPEP 2124)a reference cited for characteristics of a material need not be available as prior art (MPEP 2124))  as applied to claims 2 and 9 above, and further in view of Carcia et al (US 2004/0127038 A1) .

Carcia et al disclose a transistor (para. 0001) which includes a ZnO semiconductor active layer (para. 0032 and 0033 and 0052) or an indium oxide active layer (para. 0054) or combinations of the oxides (para. 0010) and Cu source and drain electrodes (para. 0052). Carcia et al also disclose a barrier layer of Ti under an Au source and drain electrode (para. 0043).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the layers disclosed by Carcia et al with the method disclosed by Yoshioka et al in view of Yamaguchi et al and of Hoffman ‘092 in order to obtain the benefits of low temperature of forming the layers and the improved performance disclosed by Carcia et al (para. 0010, 0034, and 0052).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the layers disclosed  Carcia with the method disclosed by Yoshioka et al in view of Yamaguchi et al and Hoffman et al in order to obtain the benefit of preventing diffusion between the channel layer and the source and drain electrodes.

Claims 20-21 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka et al (US 2005/0173734 A1) in view of Yamaguchi et al (US 6,225,644 B1) and of Hoffman et al (US 2006/0197092 A1)  and of Hoffman et al (US 2005/0133917 A1)(“Hoffman ‘917”)  and of Kuramachi et al (US 2011/0290310 A1)(“Kuramachi”)(Exception to the rule that a reference must be prior art(MPEP 2124)a reference cited for characteristics of a material need not be available as prior art (MPEP 2124)).   and of Ino (JP09-90424 A)(Abstract and Figures).

Forming a first insulating film 4 over the conductive film (para. 0040 and Fig. 1)

Forming an oxide semiconductor film 5 over the first insulating film (para. 0043 and Fig. 1)

Forming a source and drain electrode, the top surface of the oxide semiconductor film between the source and drain electrode (para. 0046 and Fig. 1).
Yoshioka also discloses that the pixel is connected to one of the source or drain electrodes (para. 0075-0076
Yoshioka et al is silent with respect to “is etched to have a smaller thickness than a second region of the oxide semiconductor film that is below the source electrode and the drain electrode” and with respect to forming a second insulating film over the oxide semiconductor film, source and drain electrode and forming a transparent film over the second insulating film by a sputtering method the transparent film includes metal oxide and with respect to “the transparent film overlaps with the oxide semiconductor film”
Yamaguchi et al disclose thin film transistors (TFT) (col. 1, lines 7-36) and a channel etch in order to reduce resistance by removing etch residues (col. 2, lines 44-53) and Yamaguchi et al also disclose etching of the semiconductor layer after the patterning of the source/drain electrodes in order to prevent shorting (col. 2, lines 54-67 and col. 3, lines 1-13). The thickness of the channel layer between the source and drain electrodes are reduced to a thickness thinner than the thickness of the channel material under the source and drain electrodes (Fig. 3a-3d and col. 2, lines 3-53).
Hoffman et al discloses a TFT in which the channel region is a metal oxide, for example including zinc oxide or gallium oxide or indium oxide (para. 0030 and 0041) and in which a first metal oxide film 
in Fig. 9 Hoffman discloses the pixel layer 750 (para. 0062) which is a transparent film over the  dielectric  layer 740 (para. 0061) and over the first insulating layer 720 (Fig. 9 and para. 0053-0062).  
Hoffman ‘092 also discloses performing a crystallization on the oxide semiconductor film by laser annealing (para. 0033-0034 and Fig. 2), and Hoffman ‘092 also discloses that the portion which is laser treated to form the channel region  includes the region between the source and drain electrodes (para. 0034), which is a disclosure that the portion overlaps the gate electrode ( shown in Fig. 2).
Hoffman ‘917 discloses benefits of a delafossite channel (para. 0019).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the etching step disclosed by Yamaguchi et al with the method disclosed by Yoshioka et al in order to obtain the benefit of preventing shorting and reducing resistance as disclosed by Yamaguchi et al.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the steps disclosed by Hoffman et al with the method disclosed by Yoshioka et al in order to obtain the benefit of low power and low cost disclosed by Hoffman et al .
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the materials disclosed by Hoffman ‘917 with the device disclosed by Yoshioka et al in order to obtain the benefits disclosed by Hoffman ‘917 (Hoffman ‘917, para. 0019).
Kuramachi supports tha t delafossite material such as the material disclosed by Hoffmanis ‘917 is  a micrcrocrystalline material (para. 0062).
Ino, in the same field of endeavor of TFT semiconductor devices with pixel elecrodes (Abstract), discloses that to suppress malfunction and current leakage of  transistors, the pixel electrode 9 is above the channel layer Ch  (Abstract and Fig. 2 and Fig. 4).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the steps disclosed by Hoffman et al ‘092 and Hoffman ‘917 and Kuramachi with the method disclosed by Yoshioka  in order to obtain the benefit of low power and low cost disclosed by Hoffman et al ‘092 .
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the arrangement  disclosed by Ino with the method disclosed by Yoshioka et al   in order to obtain the benefit of suppressing malfunction and current leakage of  transistors as disclosed by Ino.   
Re claim 21:  The combination of Yoshioka and Yamaguchi and Hoffman ‘092 and Hoffman ‘917 and Kuramachi  and of Ino discloses the oxide semiconductor and the transparent film include indium and zinc, as Hoffman discloses the oxide layer which includes the semiconductor layer includes indium and zinc (para. 0030) and that the pixel layer can be formed from the oxide layer includes indium and zinc (para. 0030, 0033, 0040, 0041, and 0046), as stated above in the rejection of claim 20, the pixel layer is formed from the material which forms a blanket layer of the oxide, from which the pixel electrodes are formed, and Hoffman discloses a combination of zinc oxide and indium oxide as a material from which the blanket oxide layer is formed.
Re claim 24:  The combination of Yoshioka and Yamaguchi and Hoffman ‘092 and Hoffman ‘917 and Kuramachi and of Ino    discloses the transparent film overlaps with the channel region, as Ino discloses the pixel electrode overlapping above the gate and the channel region in Fig. 2 and Fig. 4 and Abstract as .

Claims 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka et al (US 2005/0173734 A1) in view of Yamaguchi et al (US 6,225,644 B1) and of Hoffman et al (US 2006/0197092 A1)(“Hoffman ‘092”)   and of Hoffman et al (US 2005/0133917 A1)(“Hoffman ‘917”)  and of Kuramachi et al (US 2011/0290310 A1)(“Kuramachi”)(Exception to the rule that a reference must be prior art(MPEP 2124)a reference cited for characteristics of a material need not be available as prior art (MPEP 2124)) as applied to claim 2 and of Ino (JP09-90424 A)(Abstract and Figures) .
Yoshioka in view of Yamaguchi and of  Hoffman ‘092 and Hoffman ‘917 and Kuramachi discloses the limitations of claim 2 as stated above.  Yoshioka in view of Yamaguchi and of Hoffman ‘092 and Hoffman ‘917 and Kuramachi is silent with respect to the transparent film overlaps with the channel region.
Ino, in the same field of endeavor of TFT semiconductor devices with pixel elecrodes (Abstract), discloses that to suppress malfunction and current leakage of  transistors, the pixel electrode 9 is above the channel layer Ch  (Abstract and Fig. 2 and Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the arrangement  disclosed by Ino with the method disclosed by Yoshioka et al  in view of Yamaguchi and of Hoffman et al  ‘092 and Hoffman ‘917 and Kuramachi in order to obtain the benefit of suppressing malfunction and current leakage of  transistors as disclosed by Ino.   


s 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka et al (US 2005/0173734 A1) in view of Yamaguchi et al (US 6,225,644 B1) and of Hoffman et al (US 2006/0197092 A1)    and of Hoffman et al (US 2005/0133917 A1)(“Hoffman ‘917”)  and of Kuramachi et al (US 2011/0290310 A1)(“Kuramachi”)(Exception to the rule that a reference must be prior art(MPEP 2124)a reference cited for characteristics of a material need not be available as prior art (MPEP 2124))  as applied to claim 9 and of Ino (JP09-90424 A)(Abstract and Figures) .
Yoshioka in view of Yamaguchi and of  Hoffman ‘092 and Hoffman ‘917 and Kuramachi discloses the limitations of claim 2 as stated above.  Yoshioka in view of Yamaguchi and of Hoffman “092 and Hoffman ‘917 and Kuramachi is silent with respect to the transparent film overlaps with the channel region.
Ino, in the same field of endeavor of TFT semiconductor devices with pixel elecrodes (Abstract), discloses that to suppress malfunction and current leakage of  transistors, the pixel electrode 9 is above the channel layer Ch  (Abstract and Fig. 2 and Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the arrangement  disclosed by Ino with the method disclosed by Yoshioka et al  in view of Yamaguchi and of Hoffman ‘092 and Hoffman ‘917 and Kuramachi in order to obtain the benefit of suppressing malfunction and current leakage of  transistors as disclosed by Ino.   


Claims 25-27 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over    Yoshioka et al (US 2005/0173734 A1) in view of Yamaguchi et al (US 6,225,644 B1) and of Hoffman et al (US 2006/0197092 A1) and of Hoffman et al (US 2005/0133917 A1)(“Hoffman ‘917”)  and of Kuramachi et al (US 2011/0290310 A1)(“Kuramachi”)(Exception to the rule that a reference must be prior art(MPEP 2124)a reference cited for characteristics of a material need not be available as  as applied to claims 2, 9, and 20 above, and further in view of Shahriari et al (US 6,979,435 B1)(“Shahriari”) and of Gong et al (US 2003/0057495 A1)(“Gong”).
Yoshioka, Yamaguchi, Hoffman ‘092, Hoffman ‘917 and Kuamachi disclose the limitations of 1, 9, and 20 as stated above.  Yoshioka, Yamaguchi, Hoffman ‘092 and Hoffman ‘917 and Kuramachi is silent with respect to both amorphous and polycrystalline states being present.  
Shahriari, in the same field of endeavor of delafossite materials (Abstract and col. 5, lines 33-50), discloses that delafossite materials include polycrystalline  materials (col. 5,lines 33-50), which is a disclosure of amorphous material, as polycrystalline material includes amorphous material included with the polycrystalline material.
Gong supports that delaflossite material includes amorphous and polycrystalline material in the delafossite material (para .0011).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895